department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b scholarship c company d organization e individual f company dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program called b b is available to former employees of c or their spouses parents or their descendants c was a corporation which ceased operations more than years ago letter catalog number 58263t recipients must be a descendant of an employee of c the potential recipients are considered preference and priority class the preference and priority class is divided into the first and second class the first class includes descendants of employees that worked at c during the lifetime of e a now-deceased principal_owner of c the second class of recipients includes descendants of all persons who worked at c applicants must be high school seniors or undergraduates enrolled in an accredited educational_institution which may include trade commercial and art schools applicants must be in good standing from an academic standpoint you are utilizing d an independent non-profit organization and f the trustee to assist with the administration of the scholarships d will publicize the scholarships via a website and prepare and mail information to potential preference class and priority class individuals all recipients must be us citizens or resident aliens enrolled at or accepted for admission at the approved institution for which tuition assistance is being requested to the extent funds are available the distributions will be used to fund tuition fees and required course material up to the full amount of such charges the number of scholarships and amounts will vary from year to year depending on funds available and the qualifying number of applicants you represent that approximately individuals are eligible for the scholarship annually there may be additional students who are eligible but do not apply the scholarship is not renewable however current recipients may reapply and be considered for additional funding along with other new applicants d will contact the current scholarship recipients to determine their desire to reapply the maximum number of years a recipient may receive a scholarship is four years you represent the scholarships are based on both need and merit applicants are ranked based on their academic abilities including but not limited to their gpa sat act scores and a personal statement the applicants are also ranked based on whether they are members of the first or second class of the preference and priority class you consider whether the applicant has access to funds from outside sources and the amount of unmet need an applicant who ranks higher based on these guidelines will receive a larger percentage of their unmet need proof of enrollment is required prior to payment of the scholarship funds are paid directly to the schools on behalf of the recipients and the schools agree to apply to the funds if the recipients are in good standing if the recipients cease to attend school have unsatisfactory grades or engage in serious malfeasance f may terminate the scholarship and seek refund of any unused funds f with the assistance of d will have discretion to prorate such distributions where necessary if the requests for funds from qualified preference class and priority class letter catalog number 58263t recipients exceed the available funds for any given academic year f will utilize financial need as an additional factor in determining the worthiness of recipients and the prorated distribution of funds you represent that no officers directors substantial contributors descendants or members of d or f are eligible for awards made under your program you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by the grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records related to the following individual grants including information to evaluate grantees grantees which are identified as a disqualified_person how the amount and purpose of each grant was established and how you established supervision and investigation of the grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 e e other conditions that apply to this determination e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request the effective date of our approval is date which is the date your request was submitted e this determination applies only to you it may not be cited as a precedent letter catalog number 58263t you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
